Exhibit AMERICAN APPAREL NAMES GLENN A. WEINMAN GENERAL COUNSEL LOS ANGELES, January 30, 2009 – American Apparel, Inc. (NYSE Alternext US: APP) today announced that Glenn A. Weinman will join American Apparel as Senior Vice President, General Counsel and Secretary, reporting to American Apparel CEO Dov Charney. Mr. Weinman will begin at American Apparel on February 17. “I am excited to welcome such a seasoned professional to American Apparel’s executive team,” said Dov Charney, American Apparel’s CEO. “Glenn is an excellent addition to our company and will be a great fit with our fast-paced culture.” Mr.
